Citation Nr: 0902313	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-37 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a disability evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1965 to December 
1968 and from August 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California.

In August 2008, the Board remanded this matter to the RO via 
the AMC, for due process considerations and to schedule the 
veteran for a videoconference hearing before the Board as 
requested.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified in his December 2008 videoconference 
hearing before the undersigned Veterans Law Judge that his 
mental state due to PTSD has deteriorated in the last year.  
He stated that he lost his job in March 2008 due to 
hallucinations and being unable to concentrate, and he has 
been unable to find new employment.  Whereas he had 
previously not been experiencing frequent nightmares, the 
veteran stated that his bad dreams have returned.  
Additionally, he described how his Vietnam experiences come 
rushing back to him from time to time, varying from once a 
month to once a year.  He stated that while his flashbacks 
have decreased, his nightmares and anxiety have increased.  
The veteran testified that he and his wife live completely 
separate lives and that his relationship with his son is very 
bad.  He testified that he has little interest in any 
activities.  He avoids crowds, and many smells and sounds 
bring him right back to his experiences in Vietnam.

The veteran also testified that he was hospitalized at Kaiser 
Permanente in Los Angeles for two weeks in July 2007 due to 
his PTSD.  Those records are not in the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should request all of the 
veteran's medical records from Kaiser 
Permanente from February 2006 through the 
present not already included in the claims 
file, particularly records of the 
veteran's hospitalization in July 2007.

2.  The RO should obtain VA treatment 
records from October 2008 through the 
present not already included in the claims 
file (if any).

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his PTSD.  

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




